Citation Nr: 1117625	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  For the period prior to October 14, 2009, entitlement to an initial compensable evaluation for residual scar from Caesarean sections (C-sections).  

2.  Since October 14, 2009, entitlement to an evaluation in excess of 10 percent for residual scar from C-sections.  

3.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to June 1997 and from February 1999 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2005, the RO granted service connection for scar from Cesarean sections and assigned a noncompensable evaluation, effective April 28, 2005.  In January 2006, the RO granted service connection for plantar fasciitis and assigned a noncompensable evaluation, effective May 4, 2005.

In August 2009, the Board remanded the case for further development.  In January 2011, the RO increased the evaluation for C-section scar to 10 percent, effective October 14, 2009.  In March 2011, the RO increased the evaluation for plantar fasciitis, left foot, to 10 percent effective April 28, 2005.  


FINDINGS OF FACT

1.  For the period prior to October 14, 2009, the evidence did not show that the Veteran's C-section scar was tender or painful, or caused functional loss.  

2.  Since October 14, 2009, the Veteran's service-connected residual C-section scar, measuring 15 cm, is slightly tender and slightly adherent to the underlying tissue.  There is no evidence of functional loss.  

3.  The Veteran's service-connected plantar fasciitis, left foot, exhibits symptomatology consistent with a moderate foot disability.  A moderately severe foot disability has not been objectively demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2009, the criteria for an initial compensable evaluation for residual C-section scar are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.118 Diagnostic Codes 7801- 7805 (2010).

2.  Since October 14, 2009, the criteria for an evaluation in excess of 10 percent for residual C-section scar are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.118 Diagnostic Codes 7801-7805 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for left plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a Diagnostic Codes 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claims arise from her disagreement following the grants of service connection.  Once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, she was provided with VCAA notice in June and November 2005 letters.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and the Veteran's contentions.   She has undergone VA examinations in conjunction with the increased rating claims decided herein.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased rating claims for plantar fasciitis and residual C-section scar that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for Higher Evaluations 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residual Scar from C-Sections

During service, the Veteran underwent multiple C-sections.  As indicated, the RO initially assigned a noncompensable evaluation for the residuals scar, effective April 28, 2005.  Thereafter, a 10 percent evaluation was assigned as of October 14, 2009.  The Veteran currently seeks a higher evaluation.  

The Board notes that the criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the revised criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was received in 2005.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

Under the criteria in effective prior to October 23, 2008, scars were rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face, or neck, and is not applicable here.  

Diagnostic Code 7801 provides a rating for a scar that is deep or that causes limited motion with a 10 percent rating assigned for a scar exceeding 6 square inches (39 sq. cm.) in area.  Diagnostic Code 7802 provides a rating for a scar that is superficial or does not cause limited motion with a 10 percent rating for a scar that covers 144 square inches (929 sq. cm.) or more.  Diagnostic Code 7803 provides a 10 percent rating for a superficial unstable scar.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that a scar may be rated on limitation of function of the affected part.

The Veteran underwent a VA examination on October 14, 2009, at which time she reported continuous itching in her C-section scar, as well as an occasional "pulling" feeling beneath the scar.  Examination revealed a 15 cm bikini-cut scar in the Veteran's lower abdomen/pelvis area.  The examiner noted that the scar is slightly tender to palpation in the central portion of the scar.  The scar is not elevated or depressed nor does it cause limitation of function or motion.  The scar is slightly adherent to the underlying structure.  There was no swelling or inflammation of the scar.  It is not disfiguring or readily visible.  There is no skin breakdown.  Diagnosis was status-post C-sections with a 15 cm bikini cut scar that is slightly tender to palpation, slightly adherent to underlying structures, and is subjectively chronically itchy.  A February 2010 addendum reflects that the Veteran's claims folder was reviewed and the opinions/findings shown on the October 2009 VA examination remain the same.

As indicated, the Veteran was in receipt of a noncompensable evaluation under Diagnostic Code 7805 prior to October 14, 2009.  During this time period, there was no competent evidence of a painful, tender, or unstable C-section scar.  As such, the Veteran is not entitled to an initial compensable evaluation prior to October 14, 2009.

Since October 14, 2009, the Board also finds that an evaluation in excess of 10 percent is not warranted for the Veteran's C-section scar.  As indicated, the applicable evidence shows that the Veteran has a 15 cm bikini cut scar that is slightly tender and slightly adherent to underlying structures.  This symptomatology warrants no more than the currently assigned 10 percent evaluation.  The Board further notes that a 10 percent evaluation is the maximum evaluation available under Diagnostic Codes 7801-7804.  In addition, the Veteran's C-section scar does not cause limitation of function or motion, thus an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7805.  An evaluation in excess of 10 percent is not currently warranted for the Veteran's residual C-section scar.    

The Board acknowledges that the Veteran is competent to report her observable symptoms of her scar, but finds that her opinion as to the severity of cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  There is no evidence that she has the requisite medical expertise.  Thus, the Board finds that the objective medical evidence outweighs the Veteran's reports as to the severity of her scar.

Based on the foregoing, the Board concludes that entitlement to an initial compensable evaluation for the Veteran's residual C-section scar prior to October 14, 2009, and an evaluation in excess of 10 percent thereafter, is not warranted.  No additional staged ratings are warranted.

Left Plantar Fasciitis

The Veteran's plantar fasciitis of the left foot is assigned an initial 10 percent evaluation under Diagnostic Code 5299-5284.  She seeks a higher initial rating.  

Diagnostic Code 5284 provides a 10 percent evaluation for a moderate foot injury, a 20 percent evaluation for a moderately severe foot injury, and a 30 percent evaluation is assigned for a severe foot injury.  38 C.F.R. § 4.71a.

During service, the Veteran was diagnosed and treated for left plantar fasciitis.  In May 2005, the Veteran filed a service connection claim for left plantar fasciitis.  

In December 2005, the Veteran underwent a VA general medical examination, at which time she reported pain in her left foot.  She described the pain as a tingling painful sensation starting in the arch of her left foot extending to the back of her heel.  There was objective evidence of pain during the foot examination.  There was no evidence of instability, incoordination, or weakness.  The Semmes Weinstein monoligament sensory test was intact.  There was no abnormal shoe wear. Range of motion of the foot ankle was a follows:  dorsiflexion to 20 degrees plantar flexion to 45 degrees, eversion to 20 degrees, and inversion to 30 degrees; all without pain.  Repetitive motion testing did not cause subjective complaints of pain and did not change range of motion or cause fatigability.  There was no crepitus with range of motion.  Posture while standing squatting supination, pronation, and rising on toes and heels were normal.  X-rays of the feet taken in conjunction with this claim showed evidence of hallux valgus deformity of the great toe, bilaterally; otherwise, normal feet.  The left plantar fasciitis does not interfere with activities of daily living.  Prolonged standing will aggravate the Veteran's left foot.  It does not interfere with her recreational activities.  Diagnosis was left plantar fasciitis with normal foot film except for mild hallux deformity.  

In July 2009, the Veteran presented for an initial VA podiatry consultation due to complaints of pain in the bottom of her left foot.  On examination, pedal pulses were palpable.  Protective threshold was intact via 5.07 monofilament.  There was a reduced medial arch, flexion contracture in toes 2-5, and pain upon palpation of the plantar medial aspect of the calcaneal tubercle.  Assessment, in pertinent part, was plantar fasciitis (bilateral).  Custom-made orthotics were ordered.

During a February 2011 VA examination, the Veteran reported pain in her left foot every other day, as well as intermittent episodes of swelling, warmth, stiffness, fatigue, and weakness involving the left foot.  On examination, she had a normal gait.  Examination of the Veteran's left foot revealed tenderness to palpation at the medial aspect of the arch.  There was no synovitis noted involving the left foot or ankle.  Dorsalis pedis and posterior tibial pulses were normal.  Sensory and motor examinations were normal.  Dorsiflexion of the left ankle was to 20 degrees x 3 without pain, weakness, fatigue, or incoordination on repeated testing.  Plantar flexion was to 35 degrees x 3 with pain throughout range of motion testing.  There was no weakness or fatigue, or incoordination on repeated testing.  X-rays of the left foot showed minimal degenerative joint disease at the talonavicular and first MTP joints; otherwise joint spaces were preserved.  There was no evidence of fracture or dislocation.  The diagnosis was left plantar fasciitis.  

On review, the Board finds that an initial evaluation in excess of 10 percent for left foot plantar fasciitis is not warranted.  In this regard, VA medical evidence shows that the Veteran's primary left foot complaint is pain to palpation of the medial aspect of the arch, with additional limitation on repeated use of the left ankle.  This is analogous to a moderate foot injury/disability.  While the Veteran reports left foot pain aggravated by prolonged standing, she is able to perform activities of daily living and her recreational activities.  Also, the Veteran reported that her plantar fasciitis does not interfere with her desk job.  Sensory and motor examination of the left foot was normal.  The Veteran has been noted to have a normal gait on examinations.  Based on these findings, the Board does not find that the Veteran's left foot symptomatology is consistent with a moderately severe foot injury.  As such, an evaluation in excess of 10 percent is not warranted for service-connected left plantar fasciitis under Diagnostic Code 5284.

The Board has also considered alternative diagnostic codes that potentially relate to impairment of the feet.  However, the Board finds that a higher evaluation is not warranted under any alternative provision.  There is evidence of pes planus, hallux valgus, and hammer toes.  As to the pes planus, the examiner noted that such disability was only mild in nature.  See Diagnostic Code 5276.  The Board further notes that a 10 percent evaluation is the maximum available under Diagnostic Codes 5280 (Hallux valgus), 5281 (Hallux rigidus), and 5282 (hammer toe).  Lastly, the Board notes that the objective evidence does not reflect weak foot, claw foot, anterior metatarsalgia, or malunion or nonunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, and 5279 are not for application.  

Thus, the Board concludes that the Veteran's plantar fasciitis has been appropriately evaluated under Diagnostic Code 5284.  The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  However, because Diagnostic Code 5284 does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.

As indicated, the Veteran is competent to report her observable symptoms, such as left foot pain and swelling, but finds that her opinion as to the severity of her plantar fasciitis cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau, supra.   

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher evaluation.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, left foot, is therefore not warranted.  Staged ratings are also not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left plantar fasciitis and residual C-section scar.  The Veteran's plantar fasciitis is primarily manifested by left foot pain, a manifestation that is contemplated in the rating criteria.  The Veteran's C-section scar is primarily productive of tenderness on palpation, a manifestation that is also contemplated in the rating criteria.  Thus, the rating criteria are adequate to evaluate the Veteran's service connected disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

For the period prior to October 14, 2009, entitlement to an initial compensable evaluation for residual scar from Caesarean sections is denied.  

Since October 14, 2009, entitlement to an evaluation in excess of 10 percent for residual scar from Caesarean sections is denied.  

Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, left foot, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


